Exhibit 10.2

 



CIG WIRELESS CORP.

 

As of March 20, 2015

 

Paul McGinn

c/o CIG Wireless Corp.

11120 South Crown Way, Suite I

Wellington, FL 33414

 

 

Re:2015 Incentive Bonus Plan Agreement

 

Dear Paul:

 

We are pleased to inform you that the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of CIG Wireless Corp., a Nevada
corporation (the “Company”), has determined that you are eligible to receive a
special one-time bonus (the “Plan Bonus”), subject to the terms and conditions
of the Company’s 2015 Incentive Bonus Plan (the “Plan”) and this letter
agreement (the “Agreement”), including without limitation your continued
employment by the Company through the Closing Date of a Realization Event,
unless expressly provided otherwise in the Plan. The Plan Bonus, if any, shall
be calculated and paid in accordance with the terms of the Plan and this
Agreement. A copy of the Plan accompanies this Agreement. Payment of the Plan
Bonus is subject to your execution and delivery of the Release and your
agreement and compliance with the terms of the non-solicitation,
confidentiality, cooperation and other covenants, as applicable, in Article VI
of the Plan, and a portion of your Plan Bonus will also be subject to (i) a
“holdback” and possible forfeiture pursuant to Section 4.3 of the Plan, and (ii)
possible repayment pursuant to Section 1 of this Agreement. Capitalized terms
used and not defined herein shall have the meanings ascribed to such terms in
the Plan.

 

The opportunity to receive the Plan Bonus is being offered to you in lieu of,
and to replace, the grant of restricted stock that was awarded to you under the
special management incentive program (the “MIP”) established under the Company’s
2014 Equity Incentive Plan (such grant, your “MIP Award”) pursuant to the award
letter dated February 27, 2014, as amended May 9, 2014 (the “MIP Award Letter”).
As set forth in Section 2 below, you agree you will waive any and all claims
against the Company and its shareholders regarding your MIP Award, which award
will be cancelled and void effective upon payment of the Initial Payment (as
defined below).

 

1. Plan Bonus Amount. Subject to the terms and conditions of the Plan and this
Agreement, your Plan Bonus will be an amount equal to the percentage (the
“Applicable Percentage”) of the Plan Bonus Pool set forth on Exhibit A (subject
to re-calculation as provided in the Plan), payable as set forth in the Plan,
including conditional payment, and possible forfeiture, of the Holdback Amount.
Pursuant to Section 4.3(b) of the Plan, your Holdback Amount shall be
twenty-five percent (25%) of your Plan Bonus; provided, however, that in the
event your Holdback Charge exceeds your Holdback Amount, upon written notice
from the Company in accordance with Section 8.13 of the Plan, you shall promptly
pay to the Company an amount equal to the amount by which your Holdback Charge
exceeds your Holdback Amount, up to a maximum of an additional twenty-five
percent (25%) of your Plan Bonus (the “Indemnity Payment”); provided, further,
however, that for purposes of Section 2.9 of the Indemnification Agreement, your
Holdback Amount shall be deemed to be the sum of (x) your Holdback Amount (as
determined in accordance with Section 1 of this Agreement), and (y) the maximum
Indemnity Payment. Your Holdback Charge shall initially be equal to the total
amount of the Indemnity Claims multiplied by eight percent (8%) and subject to
recalculation as provided in Section 5.1(b) of the Plan. The Indemnity Payment
shall survive any cancellation of this Award Agreement pursuant to Section
5.1(a) of the Plan. In no event shall any portion of your Plan Bonus be
re-allocated pursuant to Section 5.1(b) of the Plan.

 



- -

 

 

2. Cancellation of MIP Award. You acknowledge and agree that payment of the Plan
Bonus is in lieu of, and to replace, any payment otherwise payable to you with
respect to your MIP Award. By signing this Agreement, you agree that you will
waive any and all claims you may have against the Company or its stockholders in
connection with your MIP Award, which shall be cancelled and forfeited, and
which shall be null, void and without any legal force or effect, effective upon
payment on the Closing Date of the amount payable pursuant to Section 4.3(a) of
the Plan (the “Initial Payment”). If a Realization Event does not occur on or
before the Bonus Expiration Date, your MIP Award shall not be cancelled or
forfeited, and shall remain outstanding in accordance with the terms of your MIP
Award Letter. You acknowledge and agree that payment of the Initial Payment is
good and valuable consideration for the cancellation of your MIP Award.

 

3. Opportunity for Review. You agree that the Plan Bonus is granted under and
governed by the terms and conditions of the Plan, and you agree to be bound by
the terms and conditions of the Plan, which are incorporated herein by reference
and which control in case of any conflict with this Agreement. You confirm that
you have reviewed the Plan and this Agreement in their entirety. You acknowledge
and agree that you have had an opportunity to consult, and you have consulted,
to the extent so desired, with financial, legal and tax advisors of your own
selection with respect to the Plan and this Agreement, including, in particular
the tax treatment of the Plan Bonus as it compares to the tax treatment of the
MIP Award, the non-solicitation, confidentiality and cooperation covenants in
Article VI of the Plan, and the payment provisions in Section 4.3 of the Plan.
You further acknowledge and agree that you have not received and are not relying
on the Company or any of its Subsidiaries or Affiliates, or any of their
respective advisors, for any such advice. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions relating to the Plan or this Agreement.

 

4. General Provisions.

 

(a) To the extent of any conflict between the terms of this Agreement and the
Plan, on the one hand, and the MIP Award Letter and the MIP, on the other hand,
this Agreement and the Plan shall control.

 

(b) This Agreement may not be amended except by written instrument signed by
each of the parties hereto.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws and judicial decisions of the State of Nevada, without regard to principles
of conflicts of laws. You and the Company hereby agree to waive the right to a
jury trial in any dispute under the Plan or this Agreement or any of the
agreements referenced herein.

 



-2-

 

 

(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

 

[Signature Page Follows]

 



-3-

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

CIG WIRELESS CORP.                   By: /s/ Romain Gay-Crosier     Name: Romain
Gay-Crosier Title: Chief Financial Officer                     /s/ Paul McGinn  
  Name: Paul McGinn

 



-4-

 

 

EXHIBIT A

 

[image_001.jpg]

 



-5-

